                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )     Criminal No:     /   1Cf__ 3 {) (J I t
                                             )
V.                                           )     Violation:
                                             )
CARLOS MALDONADO,                            )     Count One: Threat to Murder a Federal Law
                                             )     Enforcement Officer
                       Defendant             )     (18 U.S.C. § l 15(a)(l)(B))


                                        INDICTMENT

                                        COUNTONE
                     Threat to Murder a Federal Law Enforcement Officer
                                 (18 U.S.C. § 115(a)(l)(B))

The Grand Jury charges:

       On or about March 12, 2018, in Springfield, in the District of Massachusetts and

elsewhere, the defendant,

                                   CARLOS MALDONADO,

did threaten to murder a Federal law enforcement officer, with the intent to impede,

intimidate, and interfere with such Federal law enforcement officer while engaged in the

performance of his official duties, and with intent to retaliate against such Federal law

enforcement officer on account of the performance of his official duties.

       All in violation of Title 18, United States Code, Section 115(a)(l)(B)



                                            A TRUE BILL




                                            FORERSON
GREG . F EDHOLM
ASSIST T UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: April   21', 2019


Returned into the District Court by the Grand Jurors and filed.


                                             ~_l&{
                                             ____ __'/p<frr
                                             6E~LERK
                                                                  I I.' /11/J...
